Citation Nr: 9915861	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-03 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.  This case arises before the Board of 
Veterans' Appeals (Board) on appeal from a rating from the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran did not serve during a period of war.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected pension benefits.  38 U.S.C.A. §§ 
1521(a), (j), 5107 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to nonservice-
connected pension benefits due to activation by the National 
Guard during Desert Storm and is currently disabled.  Under 
the provisions of 38 U.S.C.A. § 1521, pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities which are not the result of 
the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991).  The provisions of 38 
C.F.R. § 3.3 (1998), in pertinent part, clarify that:

(a) Pension for veterans-

3) Improved pension; Pub. L. 95-588 (92 Stat. 2497).  A 
benefit payable by the Department of Veterans Affairs to 
veterans of a period or periods of war because of nonservice-
connected disability or age.  The qualifying periods of war 
for this benefit are the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era and the 
Persian Gulf War.  

Basic entitlement exists if a veteran:  (i) Served in the 
active military, naval or air service for 90 days or more 
during a period of war (38 U.S.C. 1521(j)); or  (ii) Served 
in the active military, naval or air service during a period 
of war and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability (38 U.S.C. 1521(j)); or  (iii) 
Served in the active military, naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C. 1521(j)); or  (iv) 
Served in the active military, naval or air service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war (38 U.S.C. 
1521(j)).  38 C.F.R. § 3.3 (1998).

The veteran's DD 214 showed that he had active service from 
February 1960 to February 1963.  In a letter dated August 
1995, the Director of Military Personnel for the Florida 
National Guard wrote that the veteran was not activated under 
Titles 10 or 32 of the United States Code in support of 
Operations Desert Shield/Desert Storm.  

The veteran had honorable active service from February 1960 
to February 1963. The veteran's period of active service was 
completed during peacetime.  38 U.S.C.A. § 101(9), (29) (West 
1991); 38 C.F.R. § 3.2 (1998).  Therefore, the Board finds 
that the veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521(a), (j) (West 1991); 38 C.F.R. §  3.3 (1998).  
The veteran did not serve in Vietnam and the more broad 
definition of Vietnam Era service contained in 38 C.F.R. 
§ 3.2(f) (1998) is not available to him.

In reviewing a comparable factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law and not the evidence is dispositive of an 
appellant's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.

Lastly, the veteran appears to raise an equal protection 
argument regarding the definition of wartime service, noting 
that other periods do not require actual in-country service.  
The Board has no authority to declare a law or regulation 
unconstitutional.  In fact, the law provides that law and 
regulations bind the Board.  The Board may not on one hand be 
bound by law and regulations and at the same time declare 
such law or regulation invalid.  This decision does not reach 
the issue of the constitutionality of the pertinent laws and 
regulations, as such determination is not within the 
jurisdiction of the Board.  Johnson v. Robison, 415 U.S. 361 
(1974).


ORDER

The benefit sought on appeal is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

